        Case:4:19-cv-04717-PJH
        Case  19-17213, 01/22/2021, ID: 11978122,
                                 Document         DktEntry:
                                            153 Filed       140, Page 1 of 1
                                                      01/22/21

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   January 21, 2021


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: United States Citizenship and Immigration Services, et al.
          v. City and County of San Francisco, California, et al.
          No. 20-962
          (Your No. 19-17213, 19-17214, 19-35914)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
January 21, 2021 and placed on the docket January 21, 2021 as No. 20-962.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Jeffrey Atkins
                                        Deputy Clerk
